 

Case 2:20-cv-00211-Z-BR Document11 Filed 06/14/21 Page1of3 PagelD 220

 

US,
IN THE UNITED STATES DISTRICT COURT NORTHERNDISTRIG' OF TEXAS
LED

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JUN 14 2021
CHIMA AGIM, § CLERK, U.S. DISTRICT cooler
TDCJ-CID No. 0870112, § Bye 0
§
Plaintiff, §
§
V. § 2:20-CV-211-Z-BR
§
ALFREDA CARREON, e¢ al., §
§
Defendants. §
MEMORANDUM OPINION

DENYING MOTION FOR PRELIMINARY INJUNCTION

This matter comes before the Court on Plaintiff’s motion for preliminary injunction, filed
September 14, 2020 (ECF No. 7) (“Motion for Preliminary Injunction”). Plaintiff filed suit pro se
while a prisoner incarcerated in the Texas Department of Criminal Justice (““TDCJ”), Correctional
Institutions Division. Plaintiff has sought permission to proceed in forma pauperis. For the reasons
discussed herein, Plaintiff's Motion for Preliminary Injunction is DENIED.

FACTUAL BACKGROUND

Plaintiff asserts that Defendants used excessive force in violation of the Eighth Amendment
on August 2, 2018. ECF No. 3, at 4. Plaintiff alleges he was “kidnapped” and was “used and
continued to be used as a guinea pig against his will.” ECF No. 7 at 1-2. Plaintiff seeks a
Preliminary Injunction for inadequate access-to-the-courts, continued physical abuse at his TDCJ

unit, and inadequate medical and mental health treatment. Jd. at 2-4.

 
 

Case 2:20-cv-00211-Z-BR Document11 Filed 06/14/21 Page 2of3 PagelD 221

LEGAL STANDARD

A federal court may issue a preliminary injunction to protect a plaintiff's rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 1LA CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & Proc. Civ. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)
that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,
Texas, 921 F.3d 440, 451 (5th Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

ANALYSIS

“An injunction is an extraordinary remedy and should not issue except upon a clear
showing of possible irreparable harm.” Lewis v. S.S. Baune, 534 F.2d 1115, 1121 (Sth Cir. 1976).
When a plaintiff requests injunctive relief that would require the court to interfere with the
administration of a state civil commitment! facility, “appropriate consideration must be given to
principles of federalism in determining the availability and scope of equitable relief.” Rizzo v.
Goode, 423 U.S. 362, 379 (1976). In assessing whether injunctive relief serves the public interest,
prison administrators must be afforded deference in the manner in which they operate the prison.
Bell v. Wolfish, 441 U.S. 520, 547 (1979). An injunction “is an extraordinary and drastic remedy,

not to be granted routinely, but only when the movant, by a clear showing, carries the burden of
2
Case 2:20-cv-00211-Z-BR Document11 Filed 06/14/21 Page 3of3 PagelD 222

persuasion.” White, 862 F.2d at 1211.

Plaintiff's claims for injunctive relief are now moot because he was transferred to an
immigration holding facility and is no longer in TDCJ custody. See ECF No. 10. A transfer to
another jurisdiction moots requests for injunctive relief that would require TDCJ to change their
procedures. See Haralson v. Campuzano, 356 Fed. Appx 692, 695-96 (Sth Cir. 2009) (prisoner’s
claim for injunctive relief based on his challenge to recreation policies applicable to inmates in the
prison infirmary was rendered moot by his transfer from the infirmary; the “capable of repetition,
yet evading review exception to mootness” did not apply because the possibility that he would be
transferred back to the infirmary was “too speculative to warrant relief”); Rivera v. Dawson, No.
05-41565, 2007 WL 1223914 (Sth Cir. Apr. 25, 2007); Tamfu v. Ashcroft, No. 02-10502, 2002
WL 31689212 (Sth Cir. Oct. 30, 2002) (“Because Tamfu is no longer incarcerated at the Airpark
or Flightline Units, any claims for declaratory or injunctive relief are moot.”); Stewart v. Warner,
Civ. Action No. 14-4759, 2014 WL 3498165, at *3 (E.D.La. July 15, 2014); Ashford v. Gusman,
Civ. Action No. 12-87, 2012 WL 1019830, at *5 (E.D.La. Feb. 22, 2012), adopted, 2012 WL
1019170 (E.D.La. Mar. 26, 2012). Because Plaintiff's claims for injunctive relief are now moot,
the Court no longer has subject matter jurisdiction to consider those claims.

CONCLUSION

For the reasons set forth above, it is ORDERED that Plaintiff's Motion for Injunction /
TRO is DENIED as moot.

SO ORDERED.

 

TED STATES DISTRICT JUDGE

June 4 , 2021. ad
ue st J. KACSMARYK

3
